       Case 2:20-cv-00893-JAT Document 15 Filed 05/15/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Arizona Recovery Housing Association,             No. CV-20-00893-PHX-JAT
10                  Plaintiff,                         ORDER
11   v.
12   Arizona Department of Health Services, et
     al.,
13
                    Defendants.
14
15          Pending before the Court is Plaintiff’s motion for TRO. (Doc. 11). The Court
16   ordered Plaintiff to supplement the motion to explain exactly when adverse action would
17   be taken against Plaintiff. (Doc. 12). Plaintiff timely supplemented and indicated it seeks
18   to have the TRO issued by May 19, 2020, but provided no support for what specifically
19   would occur on that date that justified a TRO.
20          As the Court previously noted, Plaintiff delayed 6 days from when it filed this case
21   to when it filed its request for a TRO. Now, Plaintiff seeks to require Defendant to respond
22   to the TRO request in what amounts to one business day. On this record, Plaintiff has not
23   proven an urgency that would necessitate such a result. See e.g. Martin v. Family Lending
24   Servs., No. 09-CV-2133-PHX-ROS, 2009 U.S. Dist. LEXIS 100453, at *3 (D. Ariz. Oct.
25   15, 2009) (citation omitted) (noting that a plaintiff may not create her own emergency to
26   circumvent the notice requirement in seeking a TRO). Similar to Martin, the Court finds
27   Plaintiff cannot create its own emergency and deprive Defendants of a reasonable time to
28   respond.
       Case 2:20-cv-00893-JAT Document 15 Filed 05/15/20 Page 2 of 2



 1          Thus, the Court will give Defendants the same six days to respond that Plaintiff
 2   needed to file the TRO. If specific, imminent action is threated against Plaintiff, Plaintiff
 3   may file a request to accelerate briefing. But on this record, Plaintiff has not shown
 4   imminent action is threatened.
 5          In their response, Defendants must address: 1) the arguments made in Plaintiff’s
 6   motion and supplement; 2) whether (and when) action may be taken against Plaintiff (and
 7   specify what action(s) might be taken); 3) whether the issues raise in the TRO are
 8   remediable by money damages; and 4) what bond amount Defendants seek if a TRO is
 9   granted.
10          Based on the foregoing,
11          IT IS ORDERED Defendants shall respond to the Motion for TRO (Doc. 11) by
12   May 20, 2020. Plaintiff shall reply by May 21, 2020.
13          IT IS FURTHER ORDERED that Clerk of the Court shall re-docket Doc. 14 as a
14   supplement to Doc. 11, rather than a motion.
15          Dated this 15th day of May, 2020.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
